Exhibit 99.1 FLAGSTONE RE REPORTS DILUTED BOOK VALUE PER SHARE OF $15.10 FOR END OF THIRD QUARTER 2010 LUXEMBOURG, Grand Duchy of Luxembourg, November 1, 2010 - Flagstone Reinsurance Holdings, S.A. (NYSE: FSR) today announced third quarter 2010 basic book value per share of $15.93 and diluted book value per share of $15.10, up 4.3% and 4.4%, respectively, for the quarter (percentages inclusive of dividends).Net income attributable to Flagstone’s common shareholders for the quarter ended September 30, 2010, was $37.3 million, or $0.48 per diluted share, compared to a net income of $67.1 million, or $0.80 per diluted share, for the quarter ended September 30, 2009.Net income attributable to Flagstone’s common shareholders for the nine months ended September 30, 2010, was $82.0 million, or $1.02 per diluted share, compared to a net income of $170.7 million, or $2.01 per diluted share, for the nine months ended September 30, 2009. Operating highlights for the three and nine months ended September 30, 2010 and 2009 included the following: For the three months ended September 30, For the nine months ended September 30, % Change % Change (Expressed in millions of U.S. dollars, except % changes and ratios) Operating income (1) $ $ )% $ $ )% Gross premiums written $ $ % $ $ % Net premiums earned $ $ % $ $ % Combined ratio % Total return on investments % Operating income, a non-GAAP financial measure, is defined as net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) – investments, net realized and unrealized gains (losses) – other, net foreign exchange losses (gains), and non-recurring items.A reconciliation of this measure to net income attributable to Flagstone is presented at the end of this release. “I am pleased to report that our diluted book value per share increased by 4.4% for the quarter” said David Brown, Flagstone’s Chief Executive Officer. “This growth in value occurred despite a material net loss of $52.5 million from the Christchurch earthquake and $14.1 million of one-off charges related to expense reduction.In some quarters, and this is one, our diversified strategy will result in us sharing in losses that don’t necessarily impact the broader industry.Despite this, we did manage to grow book value this quarter above our targeted annualized rate and remain convinced that our cumulative underwriting results demonstrate the long-run attractiveness of our focus on highly technical underwriting, risk management, and diversification. We continue to optimize our global underwriting platform, and as a result of our efforts, our expense ratios (excluding one-offs), are trending towards mean industry levels resulting in $4.2 million of G&A savings this quarter over last. “We are committed to our focus on technical underwriting supported by industry leading proprietary analytics and systems.To be clear, we continue to have one of the largest cat modeling and analytics team in the market, supported by a deep and highly technical Research and Development team.Fortunately, the significant number of proprietary systems we have developed over the last four and a half years are now substantially complete and our expense will naturally reduce as we complete the large-scale design and development phase andnow focus all our efforts on further research and enhancement.Our emphasis on the global and technical platform enables our diversification as well as our ability to source business on a global basis. This puts our capital to work with one of the highest premium to capital ratios in the sector which is one of our many strengths. 1 Mr. Brown added:“We see significant value in our franchise and view the recent share price levels as an historic opportunity to add shareholder value by continuing to buy back stock through our authorized repurchase plan. In the quarter we repurchased an additional 1.4 million shares at an average price of $10.43. For 2011 we anticipate that rates in our preferred lines of business will be flat to modestly lower.We plan to remain disciplined, not increase our risk or exposure and are likely to repurchase shares when we see exceptional opportunities to do so. Our Board, my executive team and I are very pleased with the direction and status of Flagstone. We expect our continued focus on maximizing value from the business we have built to result in enhanced long term financial performance for our stakeholders and continued security for our clients.” Results of Operations The Company regularly reviews its financial results and assessesperformance on the basis of three reportable segments: Reinsurance, Lloyd’s and Island Heritage (previously referred to as our Insurance segment). Please refer to the “Segment Reporting” tables on pages 12 and 13 for more information. All amounts in the following tables are expressed in thousands of U.S. dollars, except percentages or unless otherwise stated. Underwriting results Reinsurance segment Below is a summary of the underwriting results and ratios for our Reinsurance segment for the three months ended September 30, 2010 and 2009: For the three months ended September 30, $ Change % Change Property catastrophe reinsurance $ $ $ ) )% Property reinsurance % Short tail specialty and casualty reinsurance ) )% Gross premiums written ) )% Premiums ceded ) ) )% Net premiums written % Net premiums earned ) )% Other related income ) )% Loss and loss adjustment expenses ) ) ) % Acquisition costs ) ) )% General and administrative expenses ) ) ) % Underwriting income $ $ $ ) )% Loss ratio % % % Acquisition cost ratio % % )% General and administrative expense ratio % % % Combined ratio % % % · The decrease in net underwriting results is primarily related to incurred losses on more significant catastrophic events in 2010 (New Zealand earthquake), as compared to the same period in 2009, and to the increase in general and administrative expenses, which is related to asset impairment losses. · Premiums ceded were 10.5% of gross reinsurance premiums written compared to 18.3% for the same period in 2009. 2 · Each quarter, we review our premiums estimates and commission accruals based on information provided by brokers and clients. For proportional treaties, gross premiums written and related acquisition costs are estimated on a quarterly basis based on discussions with ceding companies, together with historical experience and management’s judgment. During the quarter ended September 30, 2010, we recorded negative premiums adjustments on a number of large proportional treaties.As a result, gross premiums written, net premiums earned and acquisition costs decreased for the quarter ended September 30, 2010. · The increase in the loss ratio compared tothe third quarter of 2009 was primarily due to more significant losses from catastrophic events in the current quarter compared to the same period last year, including net incurred losses related to the New Zealand earthquake ($51.2 million). · Each quarter we revisit our loss estimates for previous loss events. During the quarter ended September 30, 2010, based on updated estimates provided by clients and brokers, we have recorded net adverse developments for prior accident years of $3.7 million. During the third quarter of 2009, the net favorable developments for prior catastrophe events were $0.4 million. · The increase in general and administrative expenses is mainly attributable to a one-time $12.9 million charge related to our decision to sell corporate aircraft. Below is a summary of the underwriting results and ratios for our Reinsurance segment for the nine months ended September 30, 2010 and 2009: For the nine months ended September 30, $ Change % Change Property catastrophe reinsurance $ $ $ % Property reinsurance % Short tail specialty and casualty reinsurance % Gross premiums written % Premiums ceded ) ) )% Net premiums written % Net premiums earned % Other related income ) )% Loss and loss adjustment expenses ) ) ) % Acquisition costs ) ) ) % General and administrative expenses ) ) ) % Underwriting income $ $ $ ) )% Loss ratio % % % Acquisition cost ratio % % )% General and administrative expense ratio % % % Combined ratio % % % · The decrease in net underwriting results is primarily related to incurred losses on more significant catastrophic events in 2010, such as the New Zealand earthquake, which occurred in the third quarter, Deepwater Horizon loss discussed above, which occurred in the second quarter and the net losses on the first quarter Chile earthquake, as compared to the same period in 2009, as well as a significant increase in general and administrative expenses. The increase in general and administrative expense is discussed in more detail below. 3 · The increase in gross property reinsurance premiums written is primarily due to increased signed shares with existing clients and the addition of new clients, also the increase in gross short tail specialty and casualty reinsurance premiums written are primarily driven by increased business with existing clients and the addition of new clients. · Premiums ceded were 15.7% of gross reinsurance premiums written compared to 16.9% for the same period in 2009. · The increase in the loss ratio compared tothe same period in 2009 was primarily due to more significant losses from catastrophic events in the current period compared to the same period last year, including net incurred losses related to the New Zealand earthquake ($51.2 million), the Chile earthquake ($59.4 million) and to, Deepwater Horizon oil rig ($27.5 million). The Deepwater Horizon loss is driven by an ILW loss of $25.0 million, approximately 91.0% of which is attributable to Mont Fort. While such loss expenses are consolidated within our results, they do not impact Flagstone’s net income as they are attributable to the noncontrolling interest. The loss (net of recoveries and reinstatement premiums) to Flagstone’s reinsurance segment from the Deepwater Horizon rig was $4.4 million. · The increase in general and administrative expenses is mainly attributable to a one-time $12.9 million charge related to our decision to sell corporate aircraft, a $2.2 millionexpense related to the resignation of our Executive Chairman, and an impairment charge of $1.1 million for intangible assets. Lloyd’s segment Below is a summary of the underwriting results and ratios for our Lloyd’s segment for the three months ended September 30, 2010 and 2009: For the three months ended September 30, $ Change % Change Property reinsurance $ $ $ % Short tail specialty and casualty reinsurance % Gross premiums written % Premiums ceded ) ) )% Net premiums written % Net premiums earned % Other related income ) )% Loss and loss adjustment expenses ) ) ) % Acquisition costs ) ) ) % General and administrative expenses ) ) ) % Underwriting loss $ ) $ ) $ ) )% Loss ratio % % % Acquisition cost ratio % % )% General and administrative expense ratio % % )% Combined ratio % % )% · The increase in the gross property premiums written is primarily due to the growth in direct and facultative and binder business, while the growth in gross specialty premiums written is primarily due to growth in hull and energy business. · Premiums ceded were 13.5% of gross premiums written compared to 42.1% of gross premiums written for the same quarter in 2009. 4 · Premiums ceded to Flagstone Suisse under our intercompany reinsurance programs were less than $0.1 million compared to $0.8 million for the same quarter in 2009. This amount is eliminated upon consolidation. · The loss expenses for the three months ended September 30, 2010 have increased due to the growth in the business. · The decrease in acquisition cost ratio is primarily attributable to changes in the business mix. Acquisition costs include brokerage, gross commission costs, profit commission and premium taxes. The acquisition cost ratio is calculated by dividing acquisition cost expenses by net premiums earned. · General and administrative expenses include staff and salary related costs, administration expenses and Lloyd’s specific costs such as syndicate expenses. The increase in the third quarter of 2010, as compared to the same period in 2009, is primarily related to the growth in our Lloyd’s operations and an impairment charge of $1.2 million for intangible assets. Below is a summary of the underwriting results and ratios for our Lloyd’s segment for the nine months ended September 30, 2010 and 2009: For the nine months ended September 30, $ Change % Change Property reinsurance $ $ $ % Short tail specialty and casualty reinsurance % Gross premiums written % Premiums ceded ) ) ) % Net premiums written % Net premiums earned % Other related income % Loss and loss adjustment expenses ) ) ) % Acquisition costs ) ) ) % General and administrative expenses ) ) ) % Underwriting loss $ ) $ ) $ ) )% Loss ratio % % % Acquisition cost ratio % % % General and administrative expense ratio % % )% Combined ratio % % % · The increase in the gross property premiums written is primarily due to the growth in direct and facultative and binder business. · Premiums ceded were 16.1% of gross premiums written compared to 19.8% of gross premiums written for the same period in 2009. · Premiums ceded to Flagstone Suisse under our intercompany reinsurance programs were $6.1 million compared to $3.8 million for the same period in 2009. The 2009 intercompany reinsurance program began during the second quarter. This amount is eliminated upon consolidation. · Other related income, derived from services provided to syndicates and third parties, increased primarily as a result of the recognition of profit commission from Syndicate 1861’s 2007 year of account, recorded in the first quarterof 2010 in the amount of $7.0 million. 5 · Loss events recorded include: · Second quarter 2010 - loss of $17.3 million related to the Deepwater Horizon oil rig ($14.0 million net of reinstatement premiums), and · First quarter 2010 - loss of $6.6 million related to the Chile earthquake ($6.3 million net of reinstatement premiums). · General and administrative expenses include staff and salary related costs, administration expenses and Lloyd’s specific costs such as syndicate expenses. The increase is primarily related to the growth in Lloyd’s operations and an impairment charge of $1.2 million for intangible assets. Island Heritage segment Below is a summary of the underwriting results and ratios for our Island Heritage segment for the three months ended September 30, 2010 and 2009: For the three months ended September 30, $ Change % Change Gross premiums written $ $ $ % Premiums ceded ) ) ) % Net premiums written ) )% Net premiums earned ) )% Other related income % Loss and loss adjustment expenses ) )% Acquisition costs ) ) ) % General and administrative expenses ) ) ) % Underwriting (loss) income $ ) $ $ ) % Loss ratio (1) )% % )% Acquisition cost ratio (1) % % % General and administrative expense ratio (1) % % % Combined ratio (1) % % % (1) All ratios are calculated using expenses divided by net premiums earned plus other related income. · The increase in gross premiums written is primarily related to growth in the U.S. Virgin Islands and Bahamas, partially offset by decreased business in the Cayman Islands and Turks and Caicos. Contracts are written on a per risk basis and consist primarily of property lines. · Premiums ceded were 57.6% of gross premiums written compared to 55.4% of gross premiums written for the same quarter in 2009. · Premiums ceded to Flagstone Suisse under our intercompany reinsurance programs were $9.1 million compared to $9.4 million for the same period in 2009.This amount is eliminated on consolidation. · Other related income consists primarily of quota share reinsurance ceding commissions. The other related income includes $4.4 million related to the quota share arrangement between Island Heritage and Flagstone Suisse. This amount is eliminated upon consolidation. 6 Below is a summary of the underwriting results and ratios for our Island Heritage segment for the nine months ended September 30, 2010 and 2009: For the nine months ended September 30, $ Change % Change Gross premiums written $ $ $ % Premiums ceded ) ) ) % Net premiums written ) )% Net premiums earned % Other related income % Loss and loss adjustment expenses ) ) )% Acquisition costs ) ) ) % General and administrative expenses ) ) )% Underwriting income $ $ $ )% Loss ratio (1) % % )% Acquisition cost ratio (1) % % % General and administrative expense ratio (1) % % )% Combined ratio (1) % % )% (1) All ratios are calculated using expenses divided by net premiums earned plus other related income. · The slight increase in gross premiums written is primarily related to continued growth in the Bahamas, offset by softening of rates in the U.S. Virgin Islands and the Cayman Islands. Contracts are written on a per risk basis and consist primarily of property lines. · Premiums ceded were 93.4% of gross premiums written compared to 90.7% of gross premiums written for the same period in 2009. · Premiums ceded to Flagstone Suisse under our intercompany reinsurance programs were $25.6 million compared to $26.9 million for the same period in 2009.This amount is eliminated upon consolidation. · Other related income consists primarily of quota share reinsurance ceding commissions.The other related income includes $11.9 million related to the quota share arrangement between Island Heritage and Flagstone Suisse.This amount is eliminated upon consolidation. Investment results The total return on our investment portfolio, excluding noncontrolling interests in the investment portfolio, comprises investment income and realized and unrealized gains and losses on investments.For the three and nine months ended September 30, 2010, the total return on invested assets was 2.6% and 3.3%, respectively, compared to 2.0% and 3.1%, respectively for the three and nine months ended September 30, 2009.The change in the return on invested assets of 0.6% and 0.2% during the three and nine months ended September 30, 2010, compared to the same periods in 2009 is primarily due to the positive performance of equity and commodities markets along with tightening of credit spreads and decreasing interest rates. 7 Net investment income Net investment income for the three months ended September 30, 2010 was $7.5 million compared to $10.8 million for the same period in 2009, a decrease of $3.3 million.The decrease is principally due to amortization on our treasury inflation-linked securities and decreasing interest rates. In the current quarter, our treasury inflation-linked securities had lower amortization income compared to the same quarter of 2009, due to the lower inflation rates in the current quarter. These decreases were partially offset by the increase in asset level in the current quarter. Net investment income for the nine months ended September 30, 2010, was $23.0 million compared to $19.7 million for the same period in 2009, an increase of $3.3 million.The increase is primarily due to the amortization on our treasury inflation-linked securities as well as the increase in asset level in the current year. During the nine months ended September 30, 2010, our treasury inflation-linked securities had higher amortization income compared to the same period in 2009, due to the higher inflation rates in the current period. These increases were partially offset by lower interest rates during the period. Net realized and unrealized gains and losses – investments Net realized and unrealized gains on our investment portfolio amounted to $40.2 million and $37.3 million for the three and nine months ended September 30, 2010, respectively, compared to gains of $21.3 million and $26.5 million for the three and nine months ended September 30, 2009, respectively.These amounts comprisenet realized and unrealized gains and losses on our fixed maturities, equities, other investments and on our investment portfolio of derivatives which includes, global equities, global bonds, commodities and “to be announced” mortgage-backed securities, and total return swaps.The increase in the net realized and unrealized gains on investment for the three and nine months ended September 30, 2010, were primarily due to tightening of credit spreads and decrease in interest rates. Treasury hedging and other Net realized and unrealized gains and losses – other The Company's policy is to hedge the majority of its non-investment currency exposure with derivatives such as foreign currency swaps and forward currency contracts. Net realized and unrealized gains - other amounted to $7.7 million and $11.4 million for the three and nine months ended September 30, 2010, respectively, compared to $1.4 million and $11.3 million, respectively, for the same periods in 2009. The components of the $7.7 million and $11.4 million gains for the three and nine months ended September 30, 2010, are as follows: Three months ended Nine months ended September 30, 2010 September 30, 2010 (Expressed in thousands of U.S. dollars) Currency swaps $ $ ) Foreign currency forward contracts Reinsurance derivatives Net realized and unrealized gains - other $ $ 8 Interest expense Interest expense was $2.7 million and $7.7 million for the three and nine months ended September 30, 2010, respectively, compared to $2.8 million and $9.5 million for the three and nine months ended September 30, 2009, respectively. Interest expense consists of interest due on outstanding debt securities and the amortization of debt offering expenses.The decrease in interest expense for the three and nine months ended September 30, 2010, compared to the same periods in 2009 is primarily related to the decrease in short term interest rates from period to period. Flagstone shareholders’ equity During the third quarter of 2010, the Company repurchased 1,420,960 common shares pursuant to its buyback program at a total cost of $14.8 million. As of September 30, 2010, authority to make up to $11.2 million of repurchases remained available under the buyback program. At September 30, 2010, Flagstone’s shareholders' equity was $1.2 billion and diluted book value per common share was $15.10. Additional information The Company will host a conference call on Tuesday, November 2, 2010, at 9:30 a.m. (EDT) to discuss this release.Live broadcast of the conference call will be available on the Financial & Investor section of the Company’s website at www.flagstonere.com. The Company, through its operating subsidiaries, is a global reinsurance and insurance company that employs a focused and technical approach to the Property Catastrophe, Property, and Specialty reinsurance and insurance businesses. Flagstone Réassurance Suisse has received “A-” financial strength ratings from both A.M. Best and Fitch Ratings, and “A3” ratings from Moody's Investors Service.Island Heritage and Flagstone Reinsurance Africa have received “A-” financial strength ratings from A.M. Best. The Company is traded on the New York Stock Exchange under the symbol “FSR” and the Bermuda Stock Exchange under the symbol “FSR BH”.Additional financial information and other items of interest are available on the Company’s website located at www.flagstonere.com. Please refer to the unaudited September 30, 2010, Financial Supplement, which will be posted on the Company’s website for more detailed financial information. CONTACT: Flagstone Reinsurance Holdings, S.A. Brenton Slade + bslade@flagstonere.com 9 Unaudited Consolidated Condensed Balance Sheets As at September 30, 2010 and December 31, 2009 (Expressed in thousands of U.S. dollars, except share data) As at September 30, 2010 As at December 31, 2009 ASSETS Investments: Fixed maturities, at fair value (Amortized cost: 2010 - $1,492,989; 2009 - $1,198,187) $ $ Short term investments, at fair value (Amortized cost: 2010 - $20,253; 2009 - $231,609) Other investments Total investments Cash and cash equivalents Restricted cash Premium balances receivable Unearned premiums ceded Reinsurance recoverable Accrued interest receivable Receivable for investments sold Deferred acquisition costs Funds withheld Goodwill and intangibles Assets held for sale - Other assets Total assets $ $ LIABILITIES Loss and loss adjustment expense reserves $ $ Unearned premiums Insurance and reinsurance balances payable Payable for investments purchased Long term debt Other liabilities Total liabilities EQUITY Common voting shares, 300,000,000 authorized, $0.01 par value, issued and outstanding (2010 - 76,588,153; 2009 - 82,985,219) Common shares held in treasury, at cost (2010 - 8,405,106; 2009 - 2,000,000) ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Flagstone shareholders' equity Noncontrolling interest in subsidiaries Total equity Total liabilities and equity $ $ 10 Unaudited Consolidated Condensed Statements of Operations and Comprehensive Income For the three and nine months ended September 30, 2010 and September 30, 2009 (Expressed in thousands of U.S. dollars, except share and per share data) For the three months ended September 30, For the nine months ended September 30, REVENUES Gross premiums written $ Premiums ceded ) Net premiums written Change in net unearned premiums ) ) Net premiums earned Net investment income Net realized and unrealized gains - investments Net realized and unrealized gains- other Other income Total revenues EXPENSES Loss and loss adjustment expenses Acquisition costs General and administrative expenses Interest expense Net foreign exchange losses Total expenses Income before income taxes and interest in earnings of equity investments Provision for income tax ) Interest in earnings of equity investments ) Net income Less: Loss (income) attributable to noncontrolling interest ) ) NET INCOME ATTRIBUTABLE TO FLAGSTONE $ Net income $ Change in currency translation adjustment ) Change in defined benefit pension plan obligation 83 Comprehensive income Less: Comprehensive loss (income) attributable to noncontrolling interest ) ) COMPREHENSIVE INCOME ATTRIBUTABLE TO FLAGSTONE $ Weighted average common shares outstanding—Basic Weighted average common shares outstanding—Diluted Net income attributable to Flagstone per common share—Basic $ Net income attributable to Flagstone per common share—Diluted $ Distributions declared per common share (1) $ (1)Distributions declared per common share are in the form of a non-dividend return of capital. Prior to the Company’s redomestication to Luxembourg on May 17, 2010, such distributions were in the form of dividends. 11 Segment Reporting (unaudited) For the three months ended September 30, 2010 and September 30, 2009 (Expressed in thousands of U.S. dollars, except percentages) For the three months ended September 30, 2010 Reinsurance Lloyd's Island Heritage Inter segment Eliminations (1) Total Gross premiums written $ ) $ Premiums ceded ) Net premiums written - Net premiums earned $ $ $ $
